                                                Case 4:19-cv-00892-HSG Document 215 Filed 10/18/19 Page 1 of 5



                                          1    SUZANNE R. SCHAEFFER (pro hac vice)            JOSHUA O. REES (pro hac vice pending)
                                               suzanne.schaeffer@dentons.com                  joshua.rees@tonation-nsn.gov
                                          2    SAMUEL F. DAUGHETY (pro hac vice)              Acting Attorney General
                                               samuel.daughety@dentons.com                    TOHONO O’ODHAM NATION
                                          3    DENTONS US LLP                                 P.O. Box 830
                                               1900 K Street, NW                              Sells, Arizona 85634
                                          4    Washington, District of Columbia 20006         Telephone:     (520) 383-3410
                                               Telephone:     (202) 496-7500                  Facsimile:     (520) 383-2689
                                          5    Facsimile:     (202) 408-6399
                                          6    JESSICA L. DUGGAN (SBN 271703)
                                               jessica.duggan@dentons.com
                                          7    DENTONS US LLP
                                               One Market Plaza, Spear Tower, 24th Fl.
                                          8    San Francisco, California 94105
                                               Telephone:    (415) 267-4000
                                          9    Facsimile:    (415) 267-4198
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10    Attorneys for Amicus Curiae
                                               Tohono O’odham Nation
                                         11
                                                                          UNITED STATES DISTRICT COURT
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                         13                                    OAKLAND DIVISION

                                         14
                                               SIERRA CLUB and SOUTHERN BORDER                    Case No. 4:19-cv-00892-HSG
                                         15    COMMUNITIES COALITION,
                                                                                                  CONSENT MOTION OF TOHONO
                                         16                       Plaintiffs,                     O’ODHAM NATION FOR LEAVE TO
                                                                                                  FILE BRIEF AS AMICUS CURIAE IN
                                         17           v.                                          SUPPORT OF PLAINTIFFS’ MOTION
                                                                                                  FOR PARTIAL SUMMARY
                                         18    DONALD J. TRUMP, et al.,                           JUDGMENT
                                         19                      Defendants.
                                         20

                                         21
                                              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                         22
                                                     The Tohono O’odham Nation (the “Nation”) hereby moves this Court for leave to file a
                                         23
                                              brief as amicus curiae in the above-captioned case in support of the Motion of Plaintiffs Sierra
                                         24
                                              Club and Southern Border Communities Coalition for Partial Summary Judgment, Dkt. No. 210.
                                         25
                                              Plaintiffs and Defendants consent to the Nation’s request for leave. A copy of the Nation’s
                                         26
                                              proposed amicus curiae brief is attached hereto as Exhibit 1, and a proposed order granting the
                                         27
                                              Nation’s Motion is attached as Exhibit 2.
                                         28
                                                                                                               MOTION OF TOHONO O’ODHAM
                                                                                                          NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                            AMICUS CURIAE
                                                Case 4:19-cv-00892-HSG Document 215 Filed 10/18/19 Page 2 of 5



                                          1                         IDENTITY AND INTEREST OF AMICUS CURIAE

                                          2          The Tohono O’odham Nation (“Nation”) is a federally recognized Indian tribe with more

                                          3   than 34,000 members. The O’odham have lived in what is now Arizona and northern Mexico

                                          4   since time immemorial. The Nation’s Reservation, located in southern Arizona, is one of the

                                          5   largest in the country, comprising nearly 2.8 million acres. The Nation’s Reservation also shares

                                          6   more than sixty miles of border with the Republic of Mexico. The Nation has significant and

                                          7   well-documented connections to the lands that are the subject of the contemplated border wall

                                          8   construction at issue in this case, and the plants, animals and cultural resources within them.

                                          9          The Nation’s location on the Mexican border exposes its Reservation and members to
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   major impacts from border crossing traffic, including border-related burglaries and thefts, litter,

                                         11   land desecration, damage to sacred cultural resources, destruction of protected species, migrant
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   rescues, migrant deaths, drug trafficking, and human smuggling. While the Nation works closely
            (202) 496-7500




                                         13   with U.S. Customs and Border Patrol and U.S. Immigration and Customs Enforcement on border

                                         14   security, it receives extremely limited federal funding to address these impacts, and therefore is

                                         15   forced to spend millions of dollars annually from its own treasury on border security and

                                         16   enforcement and associated costs.

                                         17          The proposed amicus curiae brief articulates the substantial harm that the Yuma Sector

                                         18   Project 3 construction will cause to the Nation. Yuma Sector Project 3 contemplates the

                                         19   construction of over thirty miles of border wall, through approximately half of Cabeza Prieta
                                         20   National Wildlife Refuge, to connect with the construction of border wall in Tucson Sector

                                         21   Projects 1 and 2, which involves construction across both Cabeza Prieta and Organ Pipe Cactus

                                         22   National Monument, ending less than two miles from the western boundary of the Nation’s

                                         23   Reservation. This new border wall will cause irreparable harm to natural and cultural resources

                                         24   of significant importance to the Nation, both in these sensitive areas and on the Nation’s

                                         25   Reservation. The construction of border walls in these areas will also substantially increase

                                         26   migrant traffic on the Nation’s Reservation lands, and exacerbate the impacts that the Nation

                                         27   experiences from this traffic and the cost to the Nation to address it.

                                         28
                                                                                                                 MOTION OF TOHONO O’ODHAM
                                                                                                2           NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                              AMICUS CURIAE
                                                Case 4:19-cv-00892-HSG Document 215 Filed 10/18/19 Page 3 of 5



                                          1           This brief therefore will also assist the Court in addressing the public interest factor as part

                                          2   of considering Plaintiffs’ requested injunctive relief. This factor properly focuses on the impact

                                          3   of the challenged conduct on non-parties like the Nation. See California v. Azar, No. 19-CV-

                                          4   01184, 2019 WL 1877392, at *13 (N.D. Cal. Apr. 26, 2019) (“Plaintiffs are not the only ones that

                                          5   will suffer hardship absent an injunction … In considering the public interest, we may consider

                                          6   the hardship to all individuals covered by the [challenged law], not limited to parties....”). Courts

                                          7   in this District have found amicus briefs particularly useful in addressing the public interest

                                          8   factor. See Azar at *13; see also Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1085-86 (N.D. Cal.

                                          9   2018) (noting that “[t]he amicus briefs underscore that the harms to [Plaintiffs] will also harm the
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   public interest”).
                                                                                         CONCLUSION
                                         11
                                                      For the forgoing reasons, the Nation respectfully requests that the Court grant this motion
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              for leave and accept for filing the accompanying amicus curiae brief.
                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                                 MOTION OF TOHONO O’ODHAM
                                                                                                 3          NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                              AMICUS CURIAE
                                              Case 4:19-cv-00892-HSG Document 215 Filed 10/18/19 Page 4 of 5



                                          1   Dated: October 18, 2019                      DENTONS US LLP

                                          2

                                          3                                                By: /s/
                                              Suzanne R. Schaeffer (pro hac vice)            JESSICA L. DUGGAN (SBN 271703)
                                          4   suzanne.schaeffer@dentons.com                  jessica.duggan@dentons.com
                                              Samuel F. Daughety (pro hac vice)              Dentons US LLP
                                          5   samuel.daughety@dentons.com                    One Market Plaza, Spear Tower, 24th Fl.
                                              DENTONS US LLP                                 San Francisco, California 94105
                                          6   1900 K Street, NW                              Telephone: (415) 267-4000
                                              Washington, District of Columbia 20006         Facsimile: (415) 267-4198
                                          7   Telephone:      (202) 496-7500
                                              Facsimile:      (202) 408-6399
                                          8
                                              Joshua O. Rees (pro hac vice pending)
                                          9   joshua.rees@tonation-nsn.gov
                                              Acting Attorney General
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   TOHONO O'ODHAM NATION
                                              P.O. Box 830
                                         11   Sells, Arizona 85634
                                              Telephone:     (520) 383-3410
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   Facsimile:     (520) 383-2689
            (202) 496-7500




                                         13                                                  Attorneys for Amicus Curiae
                                                                                             Tohono O’odham Nation
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                        MOTION OF TOHONO O’ODHAM
                                                                                       4           NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                     AMICUS CURIAE
                                                Case 4:19-cv-00892-HSG Document 215 Filed 10/18/19 Page 5 of 5



                                          1                                        CERTIFICATE OF SERVICE
                                          2          I hereby certify that on October 18, 2019, I caused the foregoing document to be filed via
                                          3
                                              the U.S. District Court for the Northern District of California’s CM/ECF system, which I
                                          4
                                              understand caused service on all registered parties.
                                          5
                                                     DATED: October 18, 2019
                                          6

                                          7                                                          /s/ Jessica L. Duggan
                                                                                                      Jessica L. Duggan
                                          8                                                           DENTONS US LLP
                                                                                                      One Market Plaza,
                                          9                                                           Spear Tower, 24th Fl.
                                                                                                      San Francisco, California 94105
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                                                                                      Telephone: (415) 267-4000
                                         11                                                           jessica.duggan@dentons.com
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                               CERTIFICATE OF SERVICE
